AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA

Board of Trustees of the Construction Industry
and Laborers Health and Welfare Trust, et al
                                                        DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiffs,
         v.                                             Case Number: 2:18-cv-00416-APG-GWF
Alston Construction Company, Inc., et al


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Kenneth M. Mercurio is liable to the Vacation Fund in the amount of $12,194.98, which amount includes
contributions of $4,212.00, interest of $502.33, and attorney's fees and costs of $7,480.15. The full judgment
amount of $12,194.98 shall carry interest at the statutory post-judgment rate until paid in full.

DEFAULT JUDGMENT is hereby entered in favor of plaintiffs against defendant Kenneth M. Mercurio in
the amount of $12,194.98.




         December 19, 2018
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Morrison
                                                             Deputy Clerk
